Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathan Hall appeals the district court’s orders adopting the magistrate judge’s recommendation and dismissing with prejudice his civil action pursuant to Fed.R.Civ.P. 37(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hall v. Arlington Cnty., VA, No. 1:13-cv-00656-AJT-TRJ (E.D.Va. filed Apr. 8, 2014, entered Apr. 9, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.